Citation Nr: 0304756	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01- 03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a left knee 
disability as secondary to service-connected low back 
spondylolysis at L5-S1.  

2.	Entitlement to service connection for a left foot 
disability as secondary to service-connected low back 
spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty beginning in July 1951 and 
retired in September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In August 2000, the 
RO denied, in pertinent part, entitlement to service 
connection for a left knee and left foot as secondary to 
service-connected disability of spondylolysis at L5-S1.

In October 2002, the veteran withdrew his request for 
hearing.

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).

In the instant case, the Board observes that the veteran has 
submitted evidence, including a nexus opinion from a treating 
physician, suggesting that he is claiming that his current 
left knee and left foot disability may be directly related to 
service.

Because the claims of direct service connection for the left 
knee and left foot have been neither procedurally developed 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This matter must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  Chairman's Memorandum No. 01-02-
01.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.



The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To permit various kinds of required development to take place 
simultaneously and avoid unnecessary delays and confusion, 
development in an individual case will be undertaken either 
by the Board or the RO, but not by both.  Chairman's 
Memorandum No. 01-02-01.

The veteran's November 2000 notice of disagreement suggested 
the existence of a letter by VA treating physician Dr. P 
(initial).  Although there are VA progress notes through at 
least September 2000, the evidentiary record does not include 
a letter from Dr. P.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (if documents are in the actual or constructive 
possession of VA, they are to be included in the record on 
appeal).

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims. Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Bell, supra.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.   

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including any letters 
from Dr. P.  The RO should document any 
negative responses received.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file. 

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.

3.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

4.  The RO should then conduct any 
necessary  development brought about by 
the veteran's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

